Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Andrew Morabito (Reg. No.: 70078) on 07 February 2022.
The application has been amended as follows: 

1.	(Currently Amended) A method for authenticating a voter and casting their vote comprising: 
	receiving, by one or more processors, a voter’s identification information, wherein the identification information is associated with a voter’s account;
	processing, by one or more processors, the voter’s identification information in relation to governing bodies requirements for a voter’s eligibility;
	encrypting, by one or more processors, a portion of the voter’s identification information and storing the encrypted portion of the voter’s identification information and the remaining portion of non-encrypted voter’s identification information in a block of a blockchain;
	receiving, by one or more processors, a request from the voter’s account to cast a vote;
	accessing, by one or more processors, the voter’s account;
	processing, by one or more processors, the voter’s account to determine if the voter’s account is eligible to cast a vote;

	receiving, by one or more processors, [[a]] the vote from the voter’s account, wherein the vote is accompanied by a signature of the voter’s account; and
	indexing, by one or more processors, a first portion of the vote data in [[a]] the block in an encrypted format, and a second portion of the vote data in [[a]] the block in a non-encrypted format in the blockchain.

2.	(Currently Amended) The method for authenticating a voter and casting their vote of claim 1, further comprising; 
	requesting, by one or more processors, biometric data associated with the voter’s account, wherein the biometric data accompanies the signature.

3.	(Currently Amended) The method for authenticating a voter and casting their vote of claim 1, wherein the received vote of the voter’s account, incorporates global positioning and time stamped data of the vote.

6.	(Currently Amended) The method for authenticating a voter and casting their vote of claim 1, further comprising;
	assigning, by one or more processors, data to the block associated with the voter’s account completed vote.

7.	(Currently Amended) The method for authenticating a voter and casting their vote of claim 1, further comprising;

	verifying, by one or more processors, a casted vote can be redacted;
	redacting, by one or more processors, the casted vote associated with the voter’s account; and
	storing, by one or more processors, the redacted casted vote of the voter account with the block associated with the voter account.

8.	(Currently Amended) The method for authenticating a voter and casting their vote of claim 1, further comprising;
	receiving, by one or more processors, adjusted the voter’s identification information
	comparing, by one or more processors, the adjusted the voter’s identification information to the original voter’s identification information; and
	identifying, by one or more processors, differences between the adjusted voter’s identification information and the original voter’s identification information.

9.	(Currently Amended) The method for authenticating a voter and casting their vote of claim 8, further comprising;
	verifying, by one or more processors, the adjusted voter’s identification information, wherein if the adjusted voter’s identification information is not verified the voter’s account is identified as unverified.

10.	(Currently Amended) A computer program product for authenticating a voter and casting their vote comprising: 
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising:

	program instructions to process the voter’s identification information in relation to governing bodies requirements for a voter’s eligibility;
	program instructions to encrypt a portion of the voter’s identification information and storing the encrypted portion of the voter’s identification information and the remaining portion of non-encrypted voter’s identification information in a block of a blockchain;
	program instructions to receive a request from the voter’s account to cast a vote;
	program instructions to access the voter’s account;
	program instructions to process the voter’s account to determine if the voter’s account is eligible to cast a vote;
	program instructions to process the voter’s account to determine if the voter’s account has previously cast a vote;
	program instructions to receive a vote from the voter’s account, wherein the vote is accompanied by a signature of the voter’s account; and
	program instructions to index a first portion of the vote data in [[a]] the block in an encrypted format, and a second portion of the vote data in [[a]] the block in a non-encrypted format in the blockchain.

11.	(Currently Amended) The computer program product for authenticating a voter and casting their vote of claim 10, further comprising; 
	program instructions to request biometric data associated with the voter’s account, wherein the biometric data accompanies the signature.

’s account, incorporates global positioning and time stamped data of the vote.

15.	(Currently Amended) The computer program product for authenticating a voter and casting their vote of claim 10, further comprising;
	program instructions to receive a request to redact the casted vote;
	program instructions to verify a casted vote can be redacted;
	program instructions to redact the casted vote associated with the voter’s account; and
	program instructions to store the redacted casted vote of the voter’s account with the block associated with the voter’s account.

16.	(Currently Amended) A computer system for authenticating a voter and casting their vote comprising: 
one or more computer processors, one or more computer readable storage media, and program instructions stored on the one or more computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	program instructions to receive a voter’s identification information, wherein the identification information is associated with a voter’s account;
	program instructions to process the voter’s identification information in relation to governing bodies requirements for a voter’s eligibility;
	program instructions to encrypt a portion of the voter’s identification information and storing the encrypted portion of the voter’s identification information and the remaining portion of non-encrypted voter’s identification information in a block of a blockchain;
’s account to cast a vote;
	program instructions to access the voter’s account;
	program instructions to process the voter’s account to determine if the voter’s account is eligible to cast a vote;
	program instructions to process the voter’s account to determine if the voter’s account has previously cast a vote;
	program instructions to receive a vote from the voter’s account, wherein the vote is accompanied by a signature of the voter’s account; and
	program instructions to index a first portion of the vote data in [[a]] the block in an encrypted format, and a second portion of the vote data in [[a]] the block in a non-encrypted format in the blockchain.

17.	(Currently Amended) The computer system for authenticating a voter and casting their vote of claim 16, further comprising;
	program instructions to receive an adjusted voter’s identification information
	program instructions to compare the adjusted voter’s identification information to the original voter’s identification information; and
	program instructions to identify differences between the adjusted voter’s identification information and the original voter’s identification information.

18.	(Currently Amended) The computer system for authenticating a voter and casting their vote of claim 17, further comprising;
	program instructions to verify the adjusted voter’s identification information, wherein if the adjusted voter’s identification information is not verified the voter’s account is identified as unverified.

19.	(Currently Amended) The computer system for authenticating a voter and casting their vote of claim 16, wherein the voter’s identification information is substantially continuously monitored for alterations.

20.	(Currently Amended) The computer system for authenticating a voter and casting their vote of claim 16, wherein voter’s identification information is stored in [[a]] the block of a blockchain, and program instructions to review previous iterations of the voter’s identification information.
Allowable Subject Matter
Claims 1-20 are allowed.
	The claims are directed to novel and non-obvious methods, computer program products and  computer systems for authenticating a voter and casting their vote.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435